Citation Nr: 1752662	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a heart disorder.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to service connection for sinusitis.  

8.  Entitlement to service connection for allergic rhinitis.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974 and from June 1975 to February 1984.  See DD Form 214s; VA Form 3101.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; a June 2011 rating decision issued by the RO in Atlanta, Georgia; and an April 2016 rating decision by the RO in Philadelphia, Pennsylvania.  The RO in Atlanta currently has jurisdiction of the claims.

The March 2009 rating decision denied the claims for service connection for sinusitis, a heart disorder, and a right shoulder disorder, and declined to reopen the claims for service connection for a back disorder and a bilateral hip disorder.  The June 2011 rating decision denied the claim for service connection for a prostate disorder.   The April 2016 rating decision denied the claims for service connection for allergic rhinitis and erectile dysfunction.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.

Issues 1-7 were previously before the Board in January 2016, at which time the Board reopened claims for service connection for a back disorder and right hip disorder, and remanded all the claims for additional development.  VA has substantially complied with the remand directives and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of the Veteran's entitlement to service connection for sinusitis, allergic rhinitis, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2005 and August 2005, the RO denied the Veteran's claim of entitlement to service connection for a left hip disorder (then identified as a bilateral hip disorder), among other conditions; the Veteran did not submit a timely appeal as to this claim.

2.  Additional evidence submitted since the issuance of the last final rating decision that denied service connection for a left hip disorder is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The Veteran is not shown to have a left hip disorder that had its onset in service or within one year of his discharge from service, or is otherwise related to a period of active service.

4.  The Veteran is not shown to have a right hip disorder that had its onset in service or within one year of his discharge from service, or is otherwise related to a period of active service.

5.  The Veteran is not shown to have a right shoulder disorder that had its onset in service or within one year of his discharge from service, or is otherwise related to a period of active service.

6.  The Veteran is not shown to have a back disorder that had its onset in service or within one year of his discharge from service, or is otherwise related to a period of active service.

7.  The Veteran is not shown to have a heart disorder that had its onset in service or within one year of his discharge from service, or is otherwise related to a period of active service.

8.  The Veteran is not shown to have a prostate disorder had its onset in service, or is otherwise related to a period of active service.


CONCLUSIONS OF LAW

1.  The July 2005 and August 2005 rating decisions are final. 38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been submitted to reopen the claim for service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4.  The criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

5.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

6.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

7.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.309 (2016).

8.  The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA satisfied the duty to notify provisions in August 2008 and November 2010 letters.  In addition, pursuant to VA's duty to assist in the development of a claim, VA provided examinations and obtained opinions, and associated with the Veteran's claims file his available service treatment records (STRs), post-service treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).
There is no indication in the record that any additional evidence relevant to the issues decided herein is available and has not been associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen Claim for Service Connection for Left Hip Disorder

The Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2015).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, a July 2005 rating decision denied an original claim of entitlement to service connection for a left hip disorder (identified as part of a bilateral hip disorder) on the basis that there were no complaints, treatment, or diagnosis of such a condition during service and no evidence the claimed condition existed.  After additional evidence was received, the RO readjudicated the claim in an August 2005 rating decision, which denied the claim on the basis that there was no evidence the condition was incurred in or aggravated by service.

Review of the record reveals that the Veteran did not submit a timely notice of disagreement with the July 2005 and August 2005 rating decisions, nor was new and material evidence received within one year of the issue dates.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, these rating decisions are final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2015).

The Veteran filed a claim to reopen his claim for service connection for a left hip disorder in July 2008, and this appeal ensues from the March 2009 rating decision that declined to reopen the claim.

Since the issuance of the July 2005 and August 2005 rating decisions, multiple treatment records have been added to the claims file.  Unfortunately, however, these records do not constitute new and material evidence, to include evidence of the condition during service, evidence that the condition exists, or evidence that the condition was incurred in or aggravated by service.  However, the post-August 2005 evidence also includes a statement from fellow servicemember L.H. who asserted that the Veteran reported having pain in his hips during service.  This evidence was not before the RO in July 2005 and August 2005, and is thus considered new.  It is also considered material since it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for a left hip disorder is warranted.  To this extent, the appeal is granted.

III.  Claims for Service Connection

The Veteran asserts that he was athletic and ran fast when he trained, and that his drill sergeant always made him race during competition against other platoons.  He also contends that he played basketball, football, baseball and soccer during service, that he ran the gym, and that he boxed, and that he was injured several times without going to sick call for treatment.  The Veteran asserts that he had sinus problems during service, to include sore throat and cough; pain in both thighs from running during service; a left hip injury while playing football during service; and had bloody urine during service.  He also asserts that he injured his back in the infantry while loading and unloading equipment; that he had multiple injuries due to sports but was often seen in the field by medics; that he had problems with dizziness during service; that his back, right shoulder, and hips hurt from sleeping on the ground; and that he had difficulty urinating during the 1970s and 1980s.  See March 2005 VA Form 21-526; statements in support of claim received May 2008 and April 2009; November 2010 VA Form 21-4138.

The Veteran testified in August 2015 that he was very active in sports during service, which was used as a way to boost troop morale; that he first noticed lower back and leg pain from running (playing sports and physical training) in 1972 and that he was just given something for pain when he sought treatment on approximately three to four occasions; that he had problems with his back from service to the present; that he treated himself with over-the-counter medications from 1984 until he got health insurance in 1992; that both his hips hurt but the right one is worse; that he remembered injuring his right hip in the early 1970s during service as a result of running, playing sports, jumping, and doing infantry training, and that he had a limp in service; that he injured his left hip on September 20, 1976, during flag football season when he was knocked around; that his right shoulder was injured due to in-service wear and tear; that his right shoulder was also injured playing basketball when he got tangled up with another person's arm and he heard a pop, though he did not seek treatment; that his back was also injured during a tank accident in Germany in 1975, when the equipment inside the tank fell and hit him in the back and head area; that he had problems with lightheadedness and dizziness during service and that he has current heart problems related to those in-service complaints; and that he always had a sore throat, running nose, and coughing during service.

The Veteran also submitted multiple buddy statements to support his assertion that the claimed disabilities had their onset during service and continued since that time.

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service; and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

In addition, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2016). 

However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2015); 38 C.F.R. § 3.306(b) (2016); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Notably, evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

A.  Bilateral Hip Disorder

A September 1971 report of medical examination, which was conducted upon the Veteran's entrance into his first period of service, indicates that the Veteran's lower extremities were clinically normal at that time.  In April 1972, the Veteran reported that he had pain in his thighs.  In October 1974, his lower extremities were also normal upon examination.  The STRs also document a September 1976 report of an injured left hip.  At that time, a clinician noted an assessment of a bruise and indicated that there was no discoloration or edema.  His lower extremities were also normal upon examination in March 1981.  In October 1983, the Veteran had a possible pulled groin muscle in his left thigh.

A January 1984 report of medical history that was completed upon the Veteran's separation from his second period of service documents his endorsement that he has experienced swollen or painful joints, but a contemporaneous separation examination report indicates that the Veteran's lower extremities were normal at that time.

With regard to the Veteran's left hip, a February 1998 non-VA treatment record documents mild pain of unclear etiology and a July 2009 radiographic report documents a normal left hip.  More specifically, multiple views showed no significant bone, joint, or soft tissue abnormality in July 2009.

With regard to the right hip, a non-VA clinician reported in February 1998 that the Veteran reported right hip pain that had its onset on the previous Saturday.  Another February 1998 record documents the Veteran's report that he had problems with his right hip off and on during the previous five-year period.  In March 2010, a non-VA physician diagnosed the Veteran with right hip avascular necrosis with degenerative changes.  In October 2015, Dr. R.F. reported that the Veteran has arthralgias of the hip that were first documented in the military, but this is not shown by contemporaneous evidence and this report was offered without supportive rationale.

In March 2016, a VA examiner opined that it is less likely than not that the Veteran's claimed bilateral hip condition was incurred in or caused by the claimed in-service injury, event, or illness, and explained that the isolated events noting left hip and thigh problems during service in 1972, 1976, and 1983 all appear limited with no continuity or chronicity of symptoms established that would be consistent with the Veteran's current bilateral hip conditions.  Although the examiner did not note the Veteran's current left hip diagnosis, the examiner endorsed that the Veteran has abnormal range of motion in his left hip and the examiner's opinion supports a finding that there is no competent evidence that the Veteran currently has a hip disorder that had its onset during service, had its onset within one year of his separation from service, or is otherwise related to a period of service.  Thus, a notation regarding the Veteran's specific left hip diagnosis is not warranted.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the Veteran's hip disorders and provided analysis to support the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current hip disorders, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his conditions.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether the Veteran's condition is related to a period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).

In light of the above, the Board finds that the preponderance of the evidence weighs against service connection for the Veteran's claimed hip disorders; thus the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

B.  Right Shoulder Disorder

A September 1971 report of medical examination, which was conducted upon the Veteran's entrance into his first period of service, indicates that the Veteran's upper extremities were clinically normal.  The Veteran's upper extremities were also normal during his October 1974 entrance examination and upon examination in March 1981.  A January 1984 report of medical history that was completed upon the Veteran's separation from his second period of service documents his endorsement that he has experienced swollen or painful joints, but a contemporaneous separation examination report indicates that the Veteran's upper extremities were normal at that time and he also endorsed that he did not have a painful or "trick" shoulder or elbow.

The Veteran's post-service treatment records are generally negative for a diagnosis of a right shoulder disability.  A June 2009 non-VA radiology report documents mild overall degenerative change in the right shoulder.

In March 2016, VA provided an examination during which a diagnosis of rotator cuff tendonitis was noted.  The examiner opined that the current condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, reasoning that there was no documented chronic right shoulder problem in the STRs that would suggest that the current condition is related.  There is no continuity and no chronicity of symptoms established during that time to suggest any relation to the present condition.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the Veteran's right shoulder disorder, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304.

Again, the Board recognizes that the Veteran has asserted that there is a causal relationship between his service and his current right shoulder disorder, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Davidson, 581 F.3d at 1316.  Whether the Veteran's condition is related to a period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at n.4.

Further, while the Board acknowledges the Veteran's reports of in-service onset of shoulder symptoms, the Board finds it highly probative that multiple examination reports in the STRs indicate that the Veteran's upper extremities were normal during service and the Veteran endorsed that he did not have a painful or "trick" shoulder or elbow upon his separation from his second period of service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his current right shoulder disorder.  The evidence also fails to show that such a disorder had its onset during service or within one year of the Veteran's discharge from service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a right shoulder disorder that was aggravated by his service or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

C.  Lumbar Spine Disorder

Post-service treatment records document multiple diagnoses, including lumbar strain, degenerative changes, and slight scoliosis of the lumbar spine.

A September 1971 report of medical examination, which was conducted upon the Veteran's entrance into his first period of service, indicates that the Veteran's spine was clinically normal.  The same was noted during his October 1974 entrance examination and upon examination in March 1981.  A January 1984 report of medical history that was completed upon the Veteran's separation from his second period of service documents his endorsement that he has experienced swollen or painful joints, but a contemporaneous separation examination report indicates that the Veteran's spine was normal at that time and he also endorsed that he did not have recurrent back pain.

Notably, in March 2005, a non-VA clinician documented the Veteran's report that he only had off and on dull, aching bilateral low back pain for four to five years, which the Board finds more probative than current reports that he experienced back pains during and since service.  Harvey, 6 Vet. App. at 394.  Further, a non-VA treatment note dated in December 2008 documents the Veteran's report that he injured his back at work in April 2008.

In April 2008, non-VA physician Dr. F.R. reported that review of the Veteran's military records show that he suffered from frequent episodes of low back pain dating back to 1979, but the Board finds that this assessment is not supported by the evidence of record, which includes affirmative evidence to the contrary.  Similarly, in October 2015, non-VA physician Dr. R.F., who has been the Veteran's primary care physician since March 2011, reported that the Veteran has arthralgias of the back that were first documented in the military, but this is not shown by contemporaneous evidence and this report was offered without supportive rationale.

In March 2016, a VA examiner diagnosed the Veteran with degenerative arthritis of the spine and opined that it is less likely than not that the Veteran's back disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a chronic low back condition was not shown in the STRs, and there is no continuity or chronicity of symptoms related to the low back to suggest any relation to the Veteran's current lumbar spine condition.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the Veteran's back disorder, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304.

The Board recognizes that the Veteran has asserted that there is a causal relationship between the Veteran's service and his current back disorder, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his condition.  Davidson, 581 F.3d at 1316.  Whether the Veteran's condition is related to a period of active service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his current back disorder.  The evidence also fails to show that such a disorder had its onset during service or within one year of the Veteran's discharge from service.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a back disorder that was aggravated by his service or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

D.  Heart Disorder

A September 1971 report of medical examination, which was conducted upon the Veteran's entrance into his first period of service, indicates that the Veteran's heart was clinically normal.  At that time, the Veteran endorsed that he did not have and never had shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.  Additionally, in May 1972, the Veteran endorsed that a physician has never told him that he has heart trouble, he complained of dizziness in December 1972, and in April 1983, the Veteran endorsed that a physician has never told him that he has a heart murmur.

October 1974 STRs note a provisional diagnosis of nodal arrhythmia and the Veteran's report that he was told that he had an irregular heart beat during a high school football physical.  Notably, an evaluating clinician indicated that the Veteran was asymptomatic and was noted to have an irregular pulse during his entrance examination for his second period of service.  More specifically, during his October 1974 entrance examination, a clinician reported that the Veteran had systolic ejection murmur.  During that period, it was noted that he played basketball without difficulty and that he denied shortness of breath, pain in his chest, malaise, fever, chills, and night sweats.

A March 1981 period examination report and a January 1984 separation examination report indicate that the Veteran's heart was normal and a January 1984 report of medical history documents the Veteran's endorsement that he did not have at that time, and never had, the following: shortness of breath, pain or pressure in chest, palpitation or pounding heart, and heart trouble.

In March 2016, a VA examiner noted a diagnosis of supraventricular tachycardia (SVT) and reported that the Veteran is asymptomatic, he had a normal chest X-ray in March 2016, and he could not give a heart history when asked about the claimed disorder.  The examiner opined that the claimed condition was less likely than not caused by the claimed in-service injury, event, or illness, and his preexisting SVT predates his military service and was not caused by or aggravated by his military service as he denied heart symptoms in his 1984 separation examination and only had one documented episode of SVT in April 2008.  Otherwise, his private medical records are silent for any cardiac disorder.

This opinion is adequate because the examiner considered the relevant history of the claimed disorder, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, after careful review of the evidence, the Board concludes that the Veteran is not entitled to service connection for a heart disorder.

First, the Board notes that the Veteran was sound upon his entry into his first period of service because his September 1971 entrance examination report indicates that his heart was clinically normal at that time.  Notwithstanding the Veteran's October 1974 report that he was informed that he has an "irregular heart beat," the Board finds that there is no clear and unmistakable evidence that the Veteran has a heart disorder that preexisted service and that such a disorder was not aggravated by the Veteran's first period of service.  In so finding, the Board finds it highly probative that the Veteran indicated in May 1972 that he had not been told that he has heart trouble and the March 2016 examiner noted that the Veteran could not provide a heart history when asked about his claimed "heart disorder."  Thus, the presumption of soundness has not been rebutted with regard to this period.

Second, because the Veteran's October 1974 entrance examination report documents a heart condition, the Veteran was not sound upon his entrance into his second period of service with regard to his heart condition.  Accordingly, the Board must presume that this condition was aggravated by the Veteran's second period of service if there was an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The Board notes however that there was no increase in disability during service.  In so finding, the Board finds it highly probative that March 1981 and January 1984 examination reports indicate that the Veteran's heart was clinically normal.

As the only competent and probative evidence of record is against finding that the Veteran has a heart disorder that had its onset during service, or was otherwise caused or aggravated service, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

E.  Prostate Disorder

Here, the Veteran's STRs document multiple clinic visits to address penile discharge issues and treatment for sexually transmitted diseases (STDs).  Notably, the Veteran's genitourinary system was clinically normal during his October 1974 entrance examination and upon examination in March 1981.  Additionally, a January 1984 separation examination report indicates that the Veteran's genitourinary system was normal at that time.

In March 1996, the Veteran was diagnosed with prostatitis and it was noted that he experienced urinary frequency.

In March 2016, a VA examiner noted a current diagnosis of benign prostatic hyperplasia (BPH), or an enlarged prostate.  The examiner opined that this condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and noted that BPH is a very common condition that is a normal party of the aging process for men.  Many men with BPH experience incomplete emptying, urgency, and a weaker urine stream as the prostate enlarges and squeezes down on the urethra.  BPH is not related to the STDs or urinary infection that the Veteran experienced in service as a young man.  Additionally, the bloody discharge that was noted during service in November 1976 was due to trauma; the Veteran reported at that time that he was kicked twice in that area.

Again, this opinion is adequate because the examiner considered the relevant history of the claimed disorder, provided a sufficiently detailed description of the condition, and provided analysis to support the opinion provided.  Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304.

Additionally, as the Veteran is not competent to provide evidence pertaining to complex medical issues such as the etiology of his BPH, the Board finds that there is no competent evidence that demonstrates that there is a nexus between the Veteran's service and his disorder.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has a prostate disorder that was caused by his service or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

New and material evidence has been received with regard to the claim for service connection for a left hip disorder and therefore that claim is reopened; the appeal is granted to this extent only. 

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a back disorder is denied.

Service connection for a heart disorder is denied.

Service connection for a prostate disorder is denied.


REMAND

In April 2016, the RO denied the Veteran's claims for service connection for allergic rhinitis and erectile dysfunction.  Review of the record shows that the Veteran filed a timely notice of disagreement (NOD) in September 2016, but a statement of the case (SOC) has not been issued with regard to these matters.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). Thus, remand for issuance of an SOC on these issues is needed.

In addition, because the matter of the Veteran's entitlement to service connection for sinusitis is inextricably intertwined with his claim for service connection for allergic rhinitis, the Board finds that the issue of his entitlement to service connection for sinusitis must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file outstanding records of the Veteran's VA treatment.

2.  After ensuring that the requested development is completed and conducting any additional development that is deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a statement of the case or supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


